  1    Michael S. Danko (SBN 111359)
       Kristine K. Meredith (SBN 158243)
  2    DANKO MEREDITH
  3    333 Twin Dolphin Drive, Suite 145
       Redwood Shores, California 94065
  4    Telephone: (650) 453-3600
       Facsimile: (650) 394-8672
  5    mdanko@dankolaw.com
       kmeredith@dankolaw.com                             Dario de Ghetaldi (SBN 126782)
  6                                                       Amanda L. Riddle (SBN 215221
       Eric Gibbs (SBN 178658)                            COREY, LUZAICH
  7
       Dylan Hughes (SBN 209113                           DE GHETALDI & RIDDLE LLP
  8    GIBBS LAW GROUP LLP                                700 El Camino Real
       505 14th Street, Suite 1110                        P.O Box 669
  9    Oakland, California 94612                          Millbrae, California 94030
       Telephone: (510) 350-9700                          Telephone: (650) 871-5666
 10                                                       Facsimile: (650) 871-4144
       Facsimile: (510) 350-9701
 11    ehg@classlawgroup.com                              deg@coreylaw.com
       dsh@classlawgroup.com                              alr@coreylaw.com
 12
      Attorneys for:
 13   James Dippel Construction Inc.
                             UNITED STATES BANKRUPTCY COURT
 14
                                NORTHERN DISTRICT OF CALIFORNIA
 15                                    SAN FRANCISCO DIVISION
 16
      In re:                                             Case No. 19-30088 (DM)
 17                                                      Chapter 11
      PG&E CORPORATION,                                  (Lead Case)
 18
      &                                                  NOTICE OF HEARING ON MOTION TO
 19                                                      ALLOW LATE FILING OF PROOF OF
      PACIFIC GAS AND ELECTIC
 20   COMPANY,                                           CLAIM OF James Dippel Construction Inc.

 21                                 Debtors.             Date: October 28, 2020
                                                         Time: 10:00 a.m.
 22   Affects:                                           Place: United States Bankruptcy Court
         PG&E Corporation                                       Courtroom 17, 16th Floor
 23      Pacific Gas & Electric Company
         Both Debtors                                           San Francisco, CA 94102
 24
      *All papers shall be filed in the Lead Case,
 25    No. 19-30088 (DM).

 26

 27

 28
                                                     1
Case: 19-30088     Doc# 9185 Filed: 10/02/20 Entered: 10/02/20 12:11:19 Page 1 of
       NOTICE OF HEARING ON MOTION TO ALLOW/DEEM
                                         3        TIMELY LATE FILING OF PROOF OF CLAIM
  1          PLEASE TAKE NOTICE that on October 2, 2020, as Dk. No. 9184, Danko Meredith

  2   filed a motion on behalf of James Dippel Construction to allow/deem timely late filed proof of

  3   claim (“Motion”).

  4
             PLEASE TAKE NOTICE that the hearing on the Motion will take place on October
  5

  6   28, 2020, at 10:00 a.m. (Pacific Time) in the Courtroom of the Honorable Dennis Montali,

  7   United States Bankruptcy Judge, Courtroom 17, 16th Floor, 450 Golden Gate Avenue, San

  8   Francisco, CA 94102.
  9
             PLEASE TAKE FURTHER NOTICE that any oppositions to the Motion must be in
 10
      writing, filed with the Bankruptcy Court, and served on the counsel for the Claimants at the
 11
      above-referenced addresses so as to be received by the time set by the Bankruptcy Court. Any
 12
      oppositions or responses must be filed and served on all “Standard Parties” as defined in, and in
 13

 14   accordance with, the Second Amended Order Implementing Certain Notice and Case

 15   Management Procedures entered on May 14, 2019 (ECF No 1996) (“Case Management
 16   Order”). Any relief requested in the Motion may be granted without a hearing if no opposition
 17
      is timely filed and served in accordance with the Case Management Order. In deciding the
 18
      Motion, the Court may consider any other documents filed in the Chapter 11 Cases and related
 19
      adversary proceedings.
 20

 21          PLEASE TAKE FURTHER NOTICE that copies of the Motion and it’s supporting

 22   papers can be viewed and/or obtained: (i) by accessing the Court’s website at

 23   http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450
 24   Golden Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims
 25
      agent, Prime Clerk LLC, at http://restructuring.primeclerk.com/pge or by calling (844) 339-
 26
      4217 (toll free) for U.S. based parties; or +1 (929) 333-8977 for International parties or by
 27
      email at: pgeinfo@primeclerk.com
 28
                                                      2
Case: 19-30088    Doc# 9185  Filed: 10/02/20 Entered: 10/02/20 12:11:19 Page 2 of
       NOTICE OF HEARING ON MOTION TO ALLOW/DEEM
                                         3        TIMELY LATE FILING OF PROOF OF CLAIM
  1          Note that a PACER password is needed to access documents on the Bankruptcy Court’s
  2   website.
  3
      Dated: October 2, 2020
  4
                                                  /s/ Kristine Meredith_________
  5                                            Kristine K. Meredith (SBN 158243)
                                               Attorney for Claimant
  6                                            James Dippel Construction
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                  3
Case: 19-30088   Doc# 9185   Filed: 10/02/20 Entered: 10/02/20 12:11:19 Page 3 of
       NOTICE OF HEARING ON MOTION TO ALLOW/DEEM
                                         3        TIMELY LATE FILING OF PROOF OF CLAIM
